Citation Nr: 1500157	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of residuals of a traumatic brain injury (TBI), manifested by headaches, initially rated as 10 percent disabling.

2.  Evaluation of residuals of a traumatic brain injury (TBI), manifested by headaches, rated as 30 percent disabling since December 14, 2010.

3.  Evaluation of residuals of a traumatic brain injury (TBI), manifested by cognitive impairment, initially rated as 40 percent disabling.

4.  Whether a proposed reduction of evaluation for thoracolumbar strain, from 40 percent to 20 percent is proper. 

5.  Whether a proposed reduction of the combined rating from 90 percent to 80 percent is proper.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from May 2002 to April 2003 and from January 2005 to May 2006; he also had service with the Army National Guard, including active duty for training (ACDUTRA) from August 1983 to December 1983 and from April 1987 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

During the appeal, a June 2009 rating decision granted the Veteran a separate, 40 percent disability rating for residuals of a TBI, manifested by cognitive impairment, effective October 23, 2008.  In a February 2012 rating decision, the Veteran was granted an increased 30 percent disability evaluation for headaches, effective from December 14, 2010.  The Veteran continued to disagree with the ratings assigned; therefore, the grant of higher ratings is not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

These claims were previously before the Board in September 2010, April 2012, and May 2014, wherein the Board remanded the claims for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in September 2014, the Veteran's claims were returned to the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  However, nothing in the record suggests that he is not capable of substantially gainful employment.  As such, a claim for TDIU is not raised by the record. 

The issues of whether the proposed reduction of the evaluation for thoracolumbar spine and the proposed reduction of the Veteran's combined rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of a TBI, manifested by headaches, most closely approximates prostrating attacks occurring at least once a month over the last several months.

2.  The Veteran's residuals of a TBI, manifested by cognitive impairment, most closely approximates no more to level 2 impairment, with objective evidence of mild loss of memory, attention, concentration, or executive functions resulting in mild functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for residuals of TBI manifested by headaches have been met for the period prior to December 14, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a disability rating in excess of 30 percent for residuals of TBI manifested by headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for the assignment of a rating in excess of 40 percent for residuals of TBI, manifested by cognitive impairment, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction issued the Veteran a notice letter in June 2006.  This letter explained the evidence necessary to substantiate the Veteran's claims for increased ratings, as well as the legal criteria for entitlement to such benefits.  The letter informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected residuals of a TBI, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the residuals of a TBI have not materially changed and uniform evaluations are warranted.  

Residuals of a TBI, manifested by headaches

The Veteran's headaches are rated as 10 percent disabling for the initial rating period prior to December 14, 2010 and as 30 percent disabling for the period since December 14, 2010 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran was initially afforded a VA examination in August 2006.  According to that report, the Veteran reported recurring headaches related to his in-service TBI.  No history as to location or severity was elicited by the VA examiner, but the Veteran reported that his headaches occurred 2-3  times per month, but that he has not lost any time from work. 

The Veteran was afforded another VA examination in May 2008.  At that time, the Veteran complained of headaches 3-4 times per week, lasting several hours; the Veteran reported that his headaches did not cause him to miss work.  The headaches occur in the top area of the head.  The Veteran described the pain as dull, but steady, without an aura or related symptoms.  He reported that the headaches were alleviated with over the counter medication.  Examination showed normal sensation, muscle tone and bulk, and normal reflexes.  Cerebellar examination was normal and cranial nerves were intact.  The diagnosis was post-concussion headaches.

At a December 2010 VA examination, the Veteran complained of headaches 2-3 times a week, which were bi-frontal to vertex, and alleviated with Advil.  Sensation, reflexes, and motor skills were normal, but the Veteran reported sensitivity to sound.  He reported that his headaches did not require him to miss work.  

At the most recent, December 2013 VA examination, he reported that his headaches were not alleviated by over the counter medication.  He described the headaches as throbbing and pulsating, located on the right side of his head, and accompanied by nausea, changes in vision, and sensitivity to light and sound.  He reported that his headaches were relieved with medication, occurred more than once a month, and lasted less than a day.  The VA examiner noted that the Veteran had prostrating headaches approximately once per month, and did not have very frequent prostrating or prolonged headaches; the Veteran reported that he has to take breaks when he gets such a headache.

VA treatment records show continued treatment for headaches and that the Veteran was provided prescription medication to take for his headaches.  A November 2011 treatment record indicated that a CT scan was normal.

After a review of the evidence, the Board finds that the Veteran's headaches most  closely approximate the criteria for a 30 percent disability evaluation for the period prior to and since December 14, 2010.  The Board finds that the Veteran's symptoms due to his headaches have been relatively consistent and that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the entire rating period.  Throughout the rating period, the Veteran's headaches have been characterized by headaches occurring at least twice a week over the last several months, with prostrating headaches occurring at least once a month.  The Board acknowledges that the Veteran's headaches occur weekly, and that he experiences prostrating headaches approximately monthly, such that he requires medication to alleviate his symptoms.  Nonetheless, the Board points out that the medical evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; rather, the VA examination reports and treatment records indicate that he rarely misses work due to his headaches.

In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, but no more, for the entire rating period on appeal, for headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of a TBI, manifested by cognitive impairment

The protocol for traumatic brain injuries (TBI) was revised on Sept. 23, 2008, and the effective date for these revisions is October 23, 2008.  The Veteran was granted service connection for residuals of a TBI, manifested by cognitive impairment, and granted a 40 percent evaluation under Diagnostic Code 8045, effective October 23, 2008.

The current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 
 
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

First, with respect to physical complaints, the Veteran has been diagnosed with headaches and a thoracolumbar strain related to the IED attack wherein his service-connected traumatic brain injury was incurred.  In addition, he is service-connected for tinnitus due to noise exposure.  He has been assigned separate ratings for these impairments under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 38 C.F.R. § 4.71a,  Diagnostic Code 5237, and 38 C.F.R. § 4.87, Diagnostic Code 6260, respectively.  Therefore, any further discussion of his physical complaints need not be addressed.

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms included irritability and anxiety.  In this case, the Veteran has been diagnosed with PTSD related to his service, and his irritability and anxiety were considered in rating his PTSD.  The Veteran has been assigned a separate, 50 percent disability rating for his PTSD under 38 C.F.R. § 4.130.  Therefore, his psychological complaints need not been discussed here.

Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive symptoms under these criteria.

At the May 2008 VA neuropsychological examination, the Veteran reported forgetfulness, decreased navigational skills, slow thinking, and slow word-finding.  Upon testing, the Veteran was found to have mild cerebral dysfunction consistent with TBI, with average to low average language functioning, average to moderately impaired attention tasks, moderately impaired recognition memory, and average to moderately impaired executive functioning.  

The December 2010 VA TBI examination report indicates that the Veteran reported problems with performing multiple tasks and poor memory.  Upon cognitive testing, he was always oriented as to person, time, place, and situation.  Motor activity, consciousness, visual spatial orientation, social interaction, judgment, and communication were normal.  

The most recent, December 2013 VA TBI examination report indicates that objective testing of memory indicated mild impairment of memory, attention, concentration, and executive functions indicating mild impairment.  Judgment, motor activity, orientation, and consciousness were normal, but there was occasionally inappropriate social interaction, mild impairment of visual spatial orientation, and occasional impairment of comprehension, expression, or both, but he could communicate complex ideas.  

Based on these findings, the Veteran's judgment, motor activity, orientation and consciousness were consistently normal, and thus a 0 is assigned for each of these facets.  For the facets of social orientation, visual spatial orientation, and communication, a level 1 impairment is for assignment based on the findings of the most recent VA TBI examination.  However, on all of the Veteran's VA examinations, there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As such, the Veteran is assigned a 2 for this facet.

The Board acknowledges that the Veteran had 3 or more subjective symptoms that moderately interfere, but that these symptoms were associated with his service-connected headaches and tinnitus.  The Board also acknowledges that the Veteran had one or more neurobehavioral effects that occasionally interferes with workplace interaction, social interaction, or both, but does not preclude either; these effects were associated with his service-connected PTSD.  Regardless, under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified", the Veteran's impairment levels for these facets would be 2 and 1, respectively.

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 40 percent under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because no facet was classified at an impairment level of "3" during any part of the rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of TBI, manifested by headaches and cognitive impairment, are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's residuals of TBI, manifested by headaches and cognitive impairment, is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with residuals of TBI, manifested by headaches and cognitive impairment,, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 30 percent disability evaluation for residuals of a TBI, manifested by headaches, is granted for the period prior to December 14, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 30 percent for residuals of a TBI, manifested by headaches, is denied.

Entitlement to a disability evaluation in excess of 40 percent for residuals of a TBI, manifested by cognitive impairment, is denied.



REMAND

In a September 2014 statement, the Veteran indicated that he did not agree with the July 2014 rating decision, which proposed a reduction in the rating assigned for his thoracolumbar strain, from 40 percent to 20 percent, and a reduction of his combined rating from 90 percent to 80 percent.  The Board construes this statement as an attempted notice of disagreement (NOD).  The AOJ needs to respond in some manner.  

Accordingly, the case is REMANDED for the following action:

The AOJ should respond to the attempted NOD to include explaining why a statement of the case regarding the issues of whether the proposed reductions should not be issued.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


